Title: From George Washington to Major General William Heath, 13 March 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 13th March 1777

By my former directions, the fifteen Regiments, belonging to your State, were all ordered to march to Ticonderoga, as soon as they were raised armed and equipped. But upon a reconsideration of the matter, founded upon several peices of Intelligence, there is a probability that the Enemy will draw part of their force from Canada by water as soon as the St Lawrence is navigable, in order to enable them to make a formidable push towards philadelphia.
I have therefore thought it best, that only seven of your Regiments should march to Ticonderoga, and that the remaining eight should rendezvous at peekskill with all expedition. I have given my reasons, very much at large, to General Schuyler for this Alteration; the principal ones are, that a respectable force at Peekskill, secures the passage of the North River, obliges the Enemy to leave a considerable garrison in New York, and keeps a Body of Men, in our Centre, ready to move North or South as there may be occasion. Another reason, for lessening the number of Regiments from your State to Ticonderoga, is, that two Regiments have already marched for that post, from the State of New York.
Such of your Troops as are intended for peekskill, and are ready, may proceed immediately, and undergo innoculation there, and in the Neighbourhood, where you know the Barracks are very commodious. Such as are not ready for want of Arms, Accoutrements & Cloathing, should be immediately innoculated that they may go thro’ the disorder while these things are preparing.
But I would wish on many Accounts that a Force should be collected

as quick as possible at peekskill, the principal one is, that I am confident the appearance of a regular Body there, would embarrass the Enemy, oblige them to return part of the Troops which they have lately withdrawn from New York to Jersey, and thereby create that diversion, which I have all along wanted to keep up. As your Force that is to go to the Northward is lessened, your number of Brigadiers will lessen accordingly, you will therefore send two to peekskill and the remainder to Ticonderoga. As Brigadier Poor of New Hampshire (with the Troops of that State) will go to the last mentioned place, the hastening the march of them is also to become an object of your Attention. I am Dear Sir Your most obt Servt

Go: Washington

